MacIntyre, J.
This case arose under the workmen’s compensation ’ act. On the hearing before the Department of Industrial Relations, the evidence upon the issues involved, to wit, whether the employer was subject to the act by having in his employ ten.or more employees at the time of the accident, and what was the extent of the claimant’s disability, authorized a finding in favor of the claimant. The award in favor of the claimant was affirmed by the superior court on appeal. In the absence of fraud, findings of fact made by the Department of Industrial Relations, if supported by any evidence, are conclusive and will not be disturbed by this court. With respect to the sufficiency of the evidence to support it, such an award stands in this court upon the same footing as the verdict of a jury, approved by the trial judge, in other cases. Jackson v. Lumbermen’s Mutual Casualty Co., 33 Ga. App. 35 (125 S. E. 515); Payton v. Fidelity & Casualty Co., 47 Ga. App. 747, 748 (171 S. E. 392). It follows that the judgment of the superior court affirming the award, which was based solely on findings of fact, was not erroneous.

Judgment affirmed.


Broyles, C. J., and Guerry, J., concur.